Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 1 of 8 PageID #: 1472




                               UNITED STATES DISTRICT COURT


                                    DISTRICT OF SOUTH DAKOTA


                                        CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                      3:18-CR-30062-02-RAL

                       Plaintiff,
                                                         ORDER DENYING MOTION FOR
         vs.                                           SENTENCE REDUCTION FOR HOME
                                                                    CONFINEMENT
 FREDERICK DILLABAUGH,

                       Defendant.




    I.      Background

         On September 24,2019,Frederick Dillabaugh(Dillabaugh)pleaded guilty to the charge of

possession with intent to distribute a mixture or substance containing a detectable amount of

methamphetamine and aiding and abetting in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C),

and 18 U.S.C. § 2. Doc. 142. On December 16, 2019, this Court held a sentencing hearing, at

which time it considered Dillabaugh's applicable guideline range of 37 to 46 months and the

sentencing factors found in 18 U.S.C. § 3553(a). Doc. 169. After taking note of Dillabaugh's

positive behavior post-indictment in this matter, specifically his participation in sobriety groups

on his reservation, this Court determined that a downward variance was warranted and decided

that a sentence of 36 months custody followed by three years of supervised release was sufficient

but not greater than necessary. Docs. 172, 172-1. The Court noted that Dillabaugh had pleaded

guilty to a nonviolent offense and recommended that he be allowed to participate in the Bureau of

Prison's substance abuse treatment program and that he be placed in the Bureau ofPrisons facility

located in Yankton, South Dakota. Doc. 172 at 2. Dillabaugh was committed to the custody of

the United States Bureau of Prisons and is currently confined at Federal Correctional Institution


                                                1
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 2 of 8 PageID #: 1473




Forrest City Low (Forrest City Low)in Forrest City, Arkansas.          Federal Bureau of Prisons,

https://www.bop.gov/inmateIoe/ (last cheeked June 15, 2020). His projected release date is June

2, 2022. Id

       On March 27, 2020, Dillabaugh sent a request to the warden of his institution requesting

compassionate release citing the COVID-19 public health crisis, the distance ofthe institution from

his home and family, and a partially blocked artery in his leg as justification. Doc. 187-1. The

request was marked as received on April 2, 2020. Doe. 187-1. Warden DeWayne Hendrix,

responded to Dillabaugh's request on April 20, 2020, and denied the request for a reduction in

sentence,finding that Dillabaugh's COVlD-19 coneems did "not currently warrant an early release

from [his] sentence." Doc. 187-2. Before receiving Warden Hendrix's response, Dillabaugh

drafted a pro se Motion for Sentence Reduction to Home Confinement under 18 U.S.C. §

3582(e)(l)(A)(i) which was filed with this Court on April 21, 2020. Doc. 180. Pursuant to

Standing Order 20-06 issued in light of the COVlD-19 pandemic affecting the United States, the

Federal Public Defender filed a supplement to Dillabaugh's pro se motion. Doc. 199. The

Government field a response opposing the motion. Doe. 202, to which Dillabaugh's counsel has

replied. Doc. 210. The Government filed an additional response to Dillabaugh's reply. Doc. 212.

The matter is now fully submitted.

       Forrest City Low has been hard hit by the COVlD-19 pandemic. According to the Bureau

of Prisons' reporting website, Forrest City Low currently has 154 inmates and one staff member

positive for the novel coronavirus COVlD-19 and has 545 inmates and three staff recovered from

the disease. See Federal Bureau of Prisons, https://www.bop.gov/coronavirus/#:~:text=COVlD

%2D19%20Cases&text=There%20are%201%2C957%20federal%20inmates,attributed%20to%2
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 3 of 8 PageID #: 1474




0COVTD%2D19%20disease.(last checked June 15, 2020). No inmate or staff deaths have been

reported. Id.

          Dillabaugh is 58 years old and takes medication for hj^ertension and hyperlipidemia.
Docs. 160 at ^ 59; 201 at 4; 194 at 8, 31. As part of surveillance screening at Forrest City Low,

Dillabaugh was tested for COVID-19 on May 12, 2020, and his test results came back positive for
the virus. Doc. 208. Since receiving his positive test result, Dillabaugh has been screened daily
for COVID-19 sjmiptoms. Doc. 208 at 4. He continually reports none of the common symptoms
ofthe disease—that is cough,shortness of breath, muscle pain, fatigue, sore throat, headache, new

loss of taste and smell, or chills. Id According to a letter written by Dillabaugh's sister,

Dillabaugh indicated that he had symptoms of the virus one to two weeks prior to getting tested

but felt as though he was getting better at the time of testing. Doc. 213.

    II.      Legal Standard for Sentence Reduction

          A "court may not modify a term of imprisonment once it has been imposed," except in a

few,narrowly defined circumstances. 18 U.S.C. § 3582(e). Dillabaugh seeks a modification under

one of those narrow circumstances in that he is asking for compassionate release under 18 U.S.C.

§ 3582(c)(l)(A)(i). The compassionate release statute as amended by the First Step Act of 2018,

in pertinent part provides that

                (A)the court, upon motion of the Director ofthe Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the
                    Bureau ofPrisons to bring a motion on the defendant's behalfor
                    the lapse of 30 days from the receipt of such a request by the
                    warden of the defendant's facility, whichever is earlier, may
                    reduce the term ofimprisonment... after considering the factors
                    set forth in section 3553(a)to the extent that they are applicable,
                    if it finds that—
                   (i)     extraordinary and compelling reasons warrant such a
                           reduction; ...
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 4 of 8 PageID #: 1475




                   and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission[.]

18U.S.C. § 3582(c)(1)(A).

    III.   Discussion


       Because the Director of the Bureau of Prisons (Director) has not brought this motion and

because Dillabaugh has not administratively appealed the warden's denial ofhis request, this Court

may only consider Dillabaugh's motion for a sentence reduetion if 30 days have passed from the

date on which the Director received Dillabaugh's administrative request for sentence reduction.

Dillabaugh sent a request to the warden of his institution on March 27, 2020, asking for

compassionate release due to eoncems related to COVID-19. Doc. 194 at 2. The warden denied

Dillabaugh's request on April 20, 2020, and informed Dillabaugh that if he was not satisfied with

the response, he could appeal the decision via the administrative remedy process. Doc. 194 at 1.

       There appears to be somewhat ofa debate among district courts about whether the statutory

30-day bypass provision allows the defendant to file a motion for compassionate release with the

court if the warden has responded to the request, or if the warden's response triggers the full use

of the administrative appeals process before moving the district court for relief. Compare United

States V. Mondaca. No. 89-CR-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. Mar. 3, 2020)

("Because more than 30 days have passed without a response from the warden, the Court has

jurisdietion to hear the motion."); United States v. Brown. 411 F. Supp.3d 446, 452 (S.D. Iowa

Oct. 8, 2019)("Exhaustion occurs when the BOP denies a defendant's application or lets thirty

days pass without responding to it."); United States v. Moravetz. 4:18-cr-40117-KES, Doc. 231

(D.S.D. April 27, 2020)("[A]n inmate ean [bring] a motion for compassionate release directly to

the court ifthe Bureau ofPrisons does not act on an inmate's compassionate release motion within

30 days of reeeipt of the motion, or if the inmate has fully exhausted all administrative right to
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 5 of 8 PageID #: 1476




 appeal a failure of the Bureau of Prisons to bring a motion on the inmate's behalf(whichever is

 earlier)."); mth United States v. Brown. 4:05-CR-00227-l, 2020 WL 2091802, at *3 (S.D. Iowa

 Apr. 29,2020)("[T]he statute's plain text states only that thirty days must pass after the defendant

requests compassionate release from the warden. No more, no less."); United States v. Snears.
                                          I




No. 98-0208-SI-22, 2019 WL 5190877, at *3(D. Or. Oct. 15, 2019)(finding that the court could

rule on a reduction in sentence motion thirty days after the Bureau of Prisons received a request

from the defendant, even though the BOP responded to the request before the thirty days had

elapsed). In this Court's view, it is better to follow the plain language of the statute and consider

Dillabaugh's motion on the merits to determine if"extraordinary and compelling reasons warrant

such a [sentence] reduction" after considering the sentencing factors found in 18 U.S.C. § 3553(a)

and the applicable policy statements ofthe Sentencing Commission. 18 U.S.C. § 3582(c)(l)(A)(i).

        This Court conducted Dillabaugh's sentencing hearing approximately six months ago and

considered the relevant sentencing factors found in 18 U.S.C. § 3553(a). As part of that inquiry,

this Court considered "the history and characteristics of the defendant" and decided to vary

downward from Dillabaugh's calculated guideline range on that basis. After reviewing those same

factors, this Court determines that the sentence imposed of 36 months imprisonment followed by

three years supervised release was appropriate.

       Next,this Court looks to whether"extraordinary and compelling reasons justify a reduction

in sentence. Congress has left it to the Sentencing Commission to promulgate what constitutes

"extraordinary and compelling reasons," and to provide examples of such. 28 U.S.C. § 994(t).

The Sentencing Commission set forth certain scenarios that would constitute "extraordinary and

compelling reasons" in the commentary notes to Federal Sentencing Guideline § 1B1.13. Those

reasons include the defendant's terminal illness or debilitating physical or mental condition, the
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 6 of 8 PageID #: 1477




age ofthe defendant in combination with the proportion ofhis sentence served, and certain family

circumstances. U.S.S.G. § 1B1.13 cmt. n.l(A)-(C). The Sentencing Commission also included a

provision indicating that other reasons may constitute extraordinary and compelling reasons for

release "[a]s determined by the Director ofthe Bureau ofPrisons." U.S.S.G. § 1B1.13 cmt. n.l(D).

However, the Sentencing Commission has not updated these provisions since the passage ofthe

First Step Act which allowed courts to consider compassionate release motions brought by

someone other than the Director because the Sentencing Commission has not had a quorum. This

has caused district courts to question whether the policy statement still applies, and specifically

whether the courts may consider other reasons for release that have not been brought by the

Director. S^ Mondaca. 2020 WL 1029024, at *3 (discussing the discord among district courts);

Spears.2019 WL 5190877,at *3(same); United States v. Brown.411 F. Supp.3d at 449-50(same).

Several district courts considering the issue have determined that the discretion given to the

Director in § IB 1.13 comment note 1(D), also permits federal judges to consider "extraordinary

and compelling reason[s] other than" those specifically described. United States v. Condon. No.

3:12-cr-00091-10, 2020 WL 2115807, at *3(D.N.D. May 4,2020)(listing cases that found federal

judges may apply the catch-all provision of U.S.S.G. § 1B1.13 comment note 1(D)).

       The global COVID-19 pandemic has certainly had extraordinary effects on this country

and its people. Across the nation businesses have altered their methods of operation, and people

have changed the way they interact with one another. There is little doubt that this pandemic will

have long-lasting effects on society, but what those effects are exactly remains to be seen. Despite

this, "the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the virus's spread."
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 7 of 8 PageID #: 1478




United States v. Raia. 954 F.3d 594, 597 (3d Cir. 2020). The question then becomes whether

Dillabaugh's medical conditions—^hypertension and hyperlipidemia—combined with the fact that

he has contracted COVID-19 while in Forrest City Low justify compassionate release. In the very

short time that COVID-19 has been on the global radar, researchers have determined that the

disease tends to have more severe effects on males over age 50 who suffer from certain pre-existing

medical conditions like heart disease. Docs. 199-1 at 1; 199-2 at 1. However, Dillabaugh has

contracted the disease and according to his medical records is asymptomatic. Doc. 208. His

symptoms and temperature are being monitored daily by the staff at Forrest City Low. Id.

Although Dillabaugh is of an age and has a medical condition that could put him at higher risk of

complications related to COVID-19, he has not experienced such complications after contracting

the illness, and considering the close monitoring he receives at Forrest City Low, it is expected
                                                                                          f


that he will receive adequate care if such complications arise. Therefore, at this time, this Court

does not find that Dillabaugh's current condition constitutes an extraordinary and compelling

reason to reduce his sentence.


       This Court takes the threat related to COVID-19 seriously, and it sympathizes with

Dillabaugh's condition. This Court sincerely hopes that Dillabaugh makes a full recovery and

finds his way safely home at the expiration of his sentence.

   IV.     Conclusion and Order


       For good cause, it is hereby

       ORDERED that Dillabaugh's motion for sentence reduction to home confinement. Doc.

180, is denied.
Case 3:18-cr-30062-RAL Document 216 Filed 06/19/20 Page 8 of 8 PageID #: 1479



     DATED this       day of June, 2020.

                                      BY THE COURT:




                                      ROBERTO A. LANGE
                                      CHIEF JUDGE
